DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/17/20 considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
4.	The disclosure is objected to because of the following informalities: on the second line of paragraph [0001], the comma after "oscillator" should be deleted. In paragraph [0003], line 9, "nanoampere" should be changed to --nanoamperes-- and the word -- the-- should be inserted after "and". On line 12 of paragraph [0003], the word --serious-- should be inserted after "cause" and the word "seriously" at the end of the line should be deleted. Also in this paragraph, "nanoampere" should again be changed to --nanoamperes-- on line 18. In paragraph [0004], line 1, the word --which-- should be inserted after "stage", and the word "reducing" on the second line should be changed to --reduces--. Also, the word --is-- should be inserted on the second line after "also", and the word "from" should be deleted on line 3. In paragraph [0006], the word --input-- should be inserted after "voltage" (note the objection below to claim 1, line 3). On line 13 of paragraph [0006], the word --input-- should again be inserted after "voltage". On the first line of paragraph [0030], the word --which-- should be inserted after "diagram". In paragraph [0035], line 7, the word --input-- should be inserted after "voltage". Note also that the same insertion is needed on line 11. On the penultimate line of paragraph [0035], "buffers" should be changed to --buffer--. In paragraph [0036], line 12, "nanoampere" should again be changed to --nanoamperes--. In paragraph [0038], line 7, the word --is-- should be inserted after "capability", and on line 12 of this paragraph, "having" should be changed to --has--. In paragraph [0040], "stages" on line 4 should be changed to --stage--. On the last line of paragraph [0043], the colon should be changed to a period. In paragraph [0044], line 2, the word --the-- should be inserted after "between". Also in this paragraph, the word "for" on lines 3, 5 and 6 should be changed to --of--. On line 4 of this paragraph, the word --the-- should again be inserted after "between". On lines 6 and 7 of this paragraph, "equals" should be changed to --is equal--, and "as" on line 5 should be deleted. On line 3 of paragraph [0046], the word --the-- should be inserted before "gate". On line 9 of paragraph [0053], "inverters" is misspelled. On the penultimate line of paragraph [0055], "stages buffers" should be changed to --stage buffer--. On line 9 of paragraph [0057], --the-- should be inserted after "with", and on the penultimate line of this paragraph "having" should be changed to --has--. On line 3 of paragraph [0058], the comma after "reduce" should be deleted. On the second line of paragraph [0060], "is" should be changed to --are--, and "terminal" should be changed to --terminals--. On line 7 of paragraph [0062], "an" should be changed to --a--. On the second line of paragraph [0063], "referents" should be changed to --references--. 


Claim Objections
5.	Claims 1-20 are objected to because of the following informalities: 
In claim 1, and throughout the claims, the parenthetical expressions should be deleted, e.g., "(Icco)" and "(Vcco)" on line 3 of claim 1, "(Ibuffer)" on line 10 of claim 1, etc should be deleted. Also in claim 1, on line 3, the word --input-- should be inserted after "voltage", the reason being that the first current is actually received at a first supply voltage input, i.e., it is incorrect to recite that a current is received at a voltage on lines 2-3 of claim 1 because a current cannot be "received at" a voltage, but rather it is received at a voltage input. Note that the same insertion is also needed at the end of line 10 in claim 1, and also on line 5 of claim 2, on lines 4 and 11 of claim 9, on line 5 of claim 10, and on lines 3, 8 and 11 of claim 19.
In claim 2, line 1, "each of" should be deleted and the word "having" on line 2 should be changed to --has at least--. Also in claim 2, on line 5, the word --and-- should be inserted after the comma, the phrase "all of the current control terminals" on the last two lines should be changed to --the at least one current control terminal--, and the word --is-- should be inserted before "equal" on the last line. Note that all of these changes should similarly be made to claim 10.
In claim 4, line 4, the word --and-- should be inserted before "coupled", and the word "equals" on the last line should be changed to --is equal--.
In claim 8, line 3, the word "wherein" should be changed to --and--.
In claim 9, line 3, the word "receives" should be changed to --receive--, and the word "generates" should be changed to --generate-- on line 5. Also in claim 9, on line 9, "buffers" should be changed to --buffer--, the word "receives" on line 12 should be changed to --receive--, the word "generates" on line 13 should be changed to --generate--, and the word "providing" on line 14 (both occurrences) should be changed to --provided--.
In claim 12, line 4, the word --and-- should be inserted after "terminal" (note also that the same insertion is needed on line 5 after the comma). Also in claim 12, the word "equals" on the last line should be changed to --is equal--.
In claim 17, line 5, the word "wherein" should be changed to --and--.
In claim 19, lines 2-3, "that receives a first current at a first supply voltage from a first current source" should be deleted and --providing a first current at a first supply voltage input from a first current source-- should be inserted between lines 4 and 5, the reason being that, as understood by the examiner, the step of providing the first current at the first supply voltage input from the first current source is actually one of the steps of claim 19, and therefore should not be included in the preamble, but rather in the body of the claim. Also in claim 19, line 8, "a buffer stage" should be changed to --the buffer stage--. Alsoin claim 19, the word --and-- should be inserted at the end of line 9 after the semicolon, the word "including" on line 11 should be changed to --includes--, and the second occurrence of "the" on the last line should be deleted.
In claim 20, "equals" on the last line should be changed to --is equal--.
  Appropriate correction is required.

Allowable Subject Matter
6.	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses or suggests all of the limitations of claims 1-20, the closest prior art being USP 6,621,675 to Ingino, Jr which discloses all of the limitations of the independent claims with the exception of the first and second current sources. Specifically, figure 5 of Ingino, Jr discloses a current controlled oscillator 70 with a first supply voltage input (the common supply voltage input of the three serially-connected inverters) and a buffer stage, where the buffer stage is formed by the combination of buffer circuit 72 together with inverter 74 comprising at least one buffer 74 having a second supply voltage input (the supply voltage input of inverter 74), wherein the buffer stage also includes a clamping circuit, i.e., the current mirror formed by the combination of transistors Mm4, Mm5 and Mm6 (note column 12, lines 24-27, of Ingino, Jr which indicates that the current mirror is a clamping circuit because the second supply voltage output from transistor Mm6 and the first supply voltage output from transistor Mm5 are clamped to be equal to each other). As noted above, Ingino, Jr does not disclose or suggest the claimed first and second currents respectively provided by first and second current sources, as recited in each of the independent claims, nor is there seen to be motivation to add the first and second current sources respectively shown in figures 1 and 2 of Zipper and Sharma (cited by applicant in the 12/17/20 IDS) into the figure 5 circuitry of Ingino, Jr.


Ex Parte Quayle
7.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        June 24, 2021